Name: 2013/635/EU: Commission Implementing Decision of 31Ã October 2013 amending Decisions 2005/734/EC, 2006/415/EC and 2007/25/EC as regards their period of application (notified under document C(2013) 7148) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: natural environment;  health;  agricultural activity;  agricultural policy
 Date Published: 2013-11-05

 5.11.2013 EN Official Journal of the European Union L 293/40 COMMISSION IMPLEMENTING DECISION of 31 October 2013 amending Decisions 2005/734/EC, 2006/415/EC and 2007/25/EC as regards their period of application (notified under document C(2013) 7148) (Text with EEA relevance) (2013/635/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Regulation (EC) No 998/2003 of the European Parliament and of the Council of 26 May 2003 on the animal health requirements applicable to the non-commercial movement of pet animals and amending Council Directive 92/65/EEC (3), and in particular Article 18 thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4), and in particular Article 63(3) thereof, Whereas: (1) Commission Decisions 2005/734/EC (5), 2006/415/EC (6) and 2007/25/EC (7) were adopted in relation to outbreaks of highly pathogenic avian influenza of the subtype H5N1 with a view to protecting animal and human health in the Union. (2) Decision 2005/734/EC lays down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza of the subtype H5N1 from birds living in the wild to poultry and other captive birds and provides for an early detection system in areas at particular risk. Decision 2006/415/EC lays down certain protection measures to be applied in case of an outbreak of highly pathogenic avian influenza of the subtype H5N1 in poultry in a Member State, including the establishment of areas A and B following a suspected or confirmed outbreak of that disease. In addition, Decision 2007/25/EC concerns certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Union. (3) The measures laid down in those Decisions apply until 31 December 2013. However, outbreaks of highly pathogenic avian influenza of the subtype H5N1 in wild birds and in poultry continue to occur in third countries thereby also posing a risk to animal and human health in the Union. (4) Given the epidemiological situation regarding highly pathogenic avian influenza of the H5N1 subtype, it is appropriate to continue mitigating the risks posed by that infection by maintaining biosecurity measures, early detection systems and certain protection measures in relation to outbreaks in poultry and the movement of pet birds from third countries to the Union. (5) In addition, an external evaluation (8) of the Unions emergency response network during 2012 has demonstrated that protection measures in relation to outbreaks of avian influenza including those laid down in Decision 2006/415/EC adopted at Union level are considered relevant and effective by Member States. (6) The period of application of Decisions 2005/734/EC, 2006/415/EC and 2007/25/EC should therefore be extended until 31 December 2015. (7) Decisions 2005/734/EC, 2006/415/EC and 2007/25/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Article 4 of Decision 2005/734/EC, the date 31 December 2013 is replaced by 31 December 2015. Article 2 In Article 12 of Decision 2006/415/EC, the date 31 December 2013 is replaced by 31 December 2015. Article 3 In Article 6 of Decision 2007/25/EC, the date 31 December 2013 is replaced by 31 December 2015. Article 4 This Decision is addressed to the Member States. Done at Brussels, 31 October 2013. For the Commission Tonio BORG Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) OJ L 146, 13.6.2003, p. 1. (4) OJ L 10, 14.1.2006, p. 16. (5) Commission Decision 2005/734/EC of 19 October 2005 laying down biosecurity measures to reduce the risk of transmission of highly pathogenic avian influenza caused by Influenza virus A subtype H5N1 from birds living in the wild to poultry and other captive birds and providing for an early detection system in areas at particular risk (OJ L 274, 20.10.2005, p. 105). (6) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (OJ L 164, 16.6.2006, p. 51). (7) Commission Decision 2007/25/EC of 22 December 2006 as regards certain protection measures in relation to highly pathogenic avian influenza and movements of pet birds accompanying their owners into the Community (OJ L 8, 13.1.2007, p. 29). (8) http://ec.europa.eu/food/animal/diseases/strategy/pillars/docs/23_final_report_eu_rapid_response.pdf